***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                              M. B. v. S. A.*
                               (AC 42149)
                DiPentima, C. J., and Lavine and Bishop, Js.

                                     Syllabus

The plaintiff appealed to this court from the judgment of the trial court
    denying an application for relief from abuse that he had filed, pursuant
    to statute (§ 46b-15), and issuing sanctions against him. On appeal, the
    plaintiff claimed, inter alia, that the trial court, in making certain findings,
    failed to consider certain facts in evidence. Held:
1. The trial court did not abuse its discretion in denying the plaintiff’s
    application for relief from abuse from the defendant; the record showed
    that the court did, in fact, consider the evidence that the plaintiff claimed
    it ignored, the factual findings made by the court were supported by
    testimony that the court alone had the discretion to credit or to disregard,
    and the fact that the plaintiff disagreed with the outcome did not render
    the court’s factual findings clearly erroneous.
2. The trial court did not abuse its discretion in issuing sanctions against
    the plaintiff and ordering him to pay attorney’s fees to the defendant
    pursuant to the applicable rule of practice (§ 1-25) for filing a frivolous
    application; that court made it clear that it considered the plaintiff’s
    actions throughout the course of the parties’ litigation and, in the context
    of § 1-25, found the plaintiff’s argument that he had a good faith basis
    for filing the application at issue to be unpersuasive.
        Argued October 10—officially released December 10, 2019

                              Procedural History

   Application for relief from abuse, brought to the
Superior Court in the judicial district of Stamford,
where the court, Sommer, J., granted the application;
thereafter, the court granted the defendant’s motions
to vacate and transfer and for reargument or reconsider-
ation and transferred the matter to the judicial district
of New Haven, where the court, Tindill, J., denied the
application and issued sanctions against the plaintiff,
and the plaintiff appealed to this court. Affirmed.
   M. B., self-represented, the appellant (plaintiff).
                          Opinion

   PER CURIAM. The self-represented plaintiff, M. B.,
appeals from the trial court’s order denying his applica-
tion for relief from abuse seeking the issuance of a
domestic violence restraining order against the defen-
dant, S. A., who he alleges has engaged in a ‘‘continuous
pattern of stalking and harassment.’’ Specifically, the
plaintiff contends that the court abused its discretion
in (1) denying his application for relief from abuse and
(2) issuing sanctions against him pursuant to Practice
Book § 1-25 for filing a frivolous application for relief
from abuse. We affirm the judgment of the trial court.
   The following facts, as evidenced by the record, and
procedural history are relevant to our consideration of
this appeal. On August 3, 2018, the plaintiff filed, pursu-
ant to § 46b-15, an application for relief from abuse
seeking a temporary restraining order against the defen-
dant. The plaintiff alleged in the application for relief
from abuse that the defendant engaged in a ‘‘clear and
continuous pattern of stalking and harassment’’ that
included incidents of her secretly photographing the
plaintiff in public, and hiring a third party to surveil
the plaintiff at his apartment in Greenwich. The court,
Tindill, J., thereafter set a hearing date for August 17,
2018. That hearing resumed on September 10, 2018, and
concluded on September 11, 2018.
   At the hearing, both the defendant and the self-repre-
sented plaintiff appeared, testified, and submitted evi-
dence on the issue of the plaintiff’s application for relief
from abuse. The court, Tindill, J., subsequently denied
the plaintiff’s application for relief from abuse and, pur-
suant to Practice Book § 1-25, issued sanctions against
him for filing a frivolous General Statutes § 46b-15 appli-
cation.1 Accordingly, the plaintiff was ordered to pay
the defendant’s attorney’s fees incurred in defending
against the application. This appeal followed.2 Addi-
tional facts and procedural history will be set forth
as necessary.
   Though the plaintiff has presented ten issues on
appeal,3 the substance of his claims is encapsulated
within two broader claims. The plaintiff asks this court
to consider whether the trial court abused its discretion
in (1) denying his application for relief from abuse on
the basis of the evidence presented at trial and (2)
issuing sanctions in the form of attorney’s fees against
him for filing a frivolous § 46b-15 application. Following
our review of the record, we conclude that the trial
court did not abuse its discretion. We address both
claims in turn.
                             I
   The plaintiff’s first claim on appeal is that the court
abused its discretion in denying his application for relief
from abuse from the defendant. Specifically, the plain-
ings by improperly considering or failing to consider
certain facts in evidence. For example, the plaintiff
asserts that the court ‘‘abused its power . . . in finding
that the plaintiff was not terrified by the defendant.’’
Additionally, the plaintiff contends that the court
‘‘abused its power . . . in denying [the] plaintiff’s
attempt to introduce exhibits/evidence of a third party
stalking.’’ The record reveals that the court did in fact
admit the evidence that the plaintiff claims was not
introduced. The plaintiff also argues that the court did
not give the weight to the evidence that he felt it
deserved. We disagree.
   We first set forth the applicable standard of review.
‘‘The standard of review in family matters is well settled.
An appellate court will not disturb a trial court’s orders
in domestic relations cases unless the court has abused
its discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
It is within the province of the trial court to find facts
and draw proper inferences from the evidence pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . [T]o conclude that
the trial court abused its discretion, we must find that
the court either incorrectly applied the law or could not
reasonably conclude as it did. . . . Appellate review
of a trial court’s findings of fact is governed by the
clearly erroneous standard of review. . . . A finding
of fact is clearly erroneous when there is no evidence
in the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ Krahel v.
Czoch, 186 Conn. App. 22, 47, 198 A.3d 103, cert. denied,
330 Conn. 958, 198 A.3d 584 (2018).
  ‘‘It is well established that [i]n a case tried before a
court, the trial judge is the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony . . . and the trial court is privileged to adopt
whatever testimony [she] reasonably believes to be
credible. . . . On appeal, we do not retry the facts or
pass on the credibility of witnesses.’’ (Internal quotation
marks omitted.) Bay Hill Construction, Inc. v. Water-
bury, 75 Conn. App. 832, 837–38, 818 A.2d 83 (2003).
   The record reveals that the court, Tindill, J., held a
hearing on September 11, 2018, prior to issuing the
judgment and sanctions now on appeal. The record
further indicates that, at that hearing, ‘‘[t]he [c]ourt
heard evidence from the plaintiff applicant and the
defendant respondent. The [c]ourt took judicial notice
of relevant portions of various court files, specifically
pleading number 105.02, which is a July 30, 2018 excerpt
of [o]rders by Judge Sommer in the Stamford-Norwalk
[j]udicial [d]istrict. There were eight exhibits intro-
duced into evidence. The [c]ourt also considered pro-
posed orders of the defendant respondent and opposing
argument of the plaintiff applicant and the defendant
respondent counsel.’’ Thus, the court did consider the
evidence that the plaintiff claims it ignored.
   Additionally, the factual findings made by the court
that the plaintiff now challenges were supported by
testimony that the court alone had discretion to either
credit or disregard. The fact that the plaintiff disagrees
with the outcome does not render the court’s factual
findings clearly erroneous. Because factual findings and
credibility determinations are well within the province
of the trial court, the trial court did not abuse its discre-
tion in making the factual findings it did to support its
denial of the plaintiff’s application in the present case.
                             II
   The plaintiff’s second claim is that the trial court
abused its discretion in sanctioning him and awarding
attorney’s fees to the defendant.4 We disagree.
   ‘‘[W]e review the trial court’s granting of a motion
for sanctions and attorney’s fees for an abuse of discre-
tion. . . . Under the abuse of discretion standard of
review, [w]e will make every reasonable presumption
in favor of upholding the trial court’s ruling, and only
upset it for a manifest abuse of discretion. . . . [Thus,
our] review of such rulings is limited to the questions
of whether the trial court correctly applied the law and
reasonably could have reached the conclusion that it
did.’’ (Citations omitted; internal quotation marks omit-
ted.) Przekopski v. Zoning Board of Appeals, 131 Conn.
App. 178, 198, 26 A.3d 657, cert. denied, 302 Conn. 946,
30 A.3d 1 (2011).
   Pursuant to Practice Book § 1-25, the trial court has
the authority to impose sanctions and award attorney’s
fees where a party files a document that violates § 1-
25 (a), which provides in relevant part that ‘‘[n]o party
. . . shall bring . . . an action . . . unless there is a
basis in law and fact for doing so that is not frivolous.
. . .’’ At the September 11, 2018 hearing, the court
informed the plaintiff of the following: ‘‘You have for
four years—a better part of four years, represented
yourself . . . quite well, better quite frankly than some
attorneys that come before me. So you were not con-
fused about this process. You are not unable to read
and understand the forms . . . . So I reject out of hand
your argument that [the provisions of § 1-25] don’t apply
to what you have done in this case.’’5 The court made
clear that it considered the plaintiff’s actions through-
out the course of the parties’ litigation and, in the con-
text of § 1-25, found the plaintiff’s argument that he had
a good faith basis for filing the application at issue to
be unpersuasive. Accordingly, the trial court’s issuance
of sanctions against the plaintiff and order for him to
pay attorney’s fees to the defendant pursuant to § 1-25
for filing a frivolous application was not an abuse of
its discretion.
   The judgment is affirmed.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2012); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   1
     The plaintiff previously had filed an application for relief from abuse
from the defendant on May 14, 2018, in the judicial district of Stamford,
which was granted by the trial court, Sommer, J., after a hearing on June
19, 2018. The court issued an order of protection against the defendant with
an expiration date of June 19, 2019. On July 3, 2018, the defendant filed a
motion to vacate and transfer, and a motion for reargument/reconsideration,
to which the plaintiff objected on July 13, 2018.
   On July 30, 2018, the court heard arguments on the defendant’s motion
to vacate and transfer the protection order, and subsequently vacated the
order and transferred the matter to the judicial district of New Haven where
the parties’ custody matter was pending. The matter officially was trans-
ferred on August 10, 2018.
   The plaintiff interpreted ‘‘vacated and transferred’’ to mean that he would
have to refile his application for relief from abuse in the appropriate venue
and, accordingly, he filed the application at issue here in the judicial district
of New Haven on August 3, 2018. The present application is virtually identical
to that which Judge Sommer vacated and transferred on July 30, 2018.
Both applications were adjudicated by Judge Tindill in the September 11,
2018 proceeding.
   2
     The defendant did not file a brief in this appeal. On June 25, 2019, this
court ordered that the appeal be considered on the basis of the plaintiff’s
brief and the record only.
   3
     On appeal, the plaintiff claims that the court abused its power ‘‘[1] in
finding that the defendant did not [stalk or harass the] plaintiff . . . [2] in
finding that the defendant did not [block the] plaintiff from exiting a parking
lot . . . [3] in denying [the] plaintiff’s attempt to introduce exhibits/evidence
of a third party stalking . . . [4] in finding that [the] plaintiff was not terrified
by the defendant . . . [5] in finding that the plaintiff was not the victim of
an assault by the defendant on August 22, 2014 . . . [6] in finding that
[the] plaintiff’s future applications for restraining order[s] shall not contain
allegations [of events occurring] prior to September 11, 2018 . . . [7] in
finding that [the] plaintiff purposefully [left] out certain information in his
applications . . . [8] in finding that [the] plaintiff abused the [§] 46b-15
process in an attempt to have the defendant arrested . . . [9] in finding
that [the] plaintiff harasses the defendant [and] [10] in finding that [the]
plaintiff shall be sanctioned and pay attorney’s fees for the defendant.’’
   4
     Although the total amount of attorney’s fees awarded was not yet deter-
mined by the court at the time that the plaintiff filed this appeal, the plaintiff
nonetheless has appealed from a final judgment. See Paranteau v. DeVita,
208 Conn. 515, 523, 544 A.2d 634 (1988) (adopting bright line rule that ‘‘a
judgment on the merits is final for purposes of appeal even though the
recoverability or amount of attorney’s fees for the litigation remains to
be determined’’).
   5
     The court later added, ‘‘[the defendant is asking] [w]hether or not I
should sanction you under [§ 1-25] because you knew that you hadn’t gotten
relief in Stamford. You knew that when you go to the police—and by your
own testimony [that] the goal was to get [the defendant] arrested because
as you say that’s the only thing you believe will stop her. That was your
testimony. That’s why you filed [the restraining order application] here on
August 3 so I’m trying to give you an opportunity to argue why it is that
you should not be sanctioned under that Practice Book section.’’